Opinion filed December 3, 2009




                                              In The


   Eleventh Court of Appeals
                                          ____________

                                     No. 11-09-00309-CR
                                         __________

                      KEVIN DWAYNE FLETCHER, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 238th District Court

                                     Midland County, Texas

                               Trial Court Cause No. CR-33,475


                            MEMORANDUM OPINION
       This is a appeal from an order denying the suspension of further execution of a sentence of
confinement. We dismiss.
       Kevin Dwayne Fletcher was convicted of credit card abuse. His punishment was assessed
at confinement for two years in a state jail facility; however, the imposition of the sentence was
suspended, and he was placed on community supervision for three years. On March 20, 2009, the
trial court revoked his community supervision and imposed a sentence of confinement for two years.
Pursuant to TEX . CODE CRIM . PROC. ANN . art. 42.12, § 15(f)(2) (Vernon Supp. 2009), the trial court
placed appellant on “shock probation” with no promise or agreement that further community
supervision would be granted. On August 10, 2009, the trial court denied the request that the
execution of the sentence of confinement be further suspended placing appellant on community
supervision. TEX . CODE CRIM . PROC. ANN . art. 42.12, § 15(f)(3) (Vernon Supp. 2009). Appellant
filed both a motion for new trial and a notice of appeal.
       On November 10, 2009, the clerk of this court wrote the parties informing them that it
appeared the August 10 order was not a final, appealable order. The clerk directed appellant to
respond within fifteen days showing grounds for continuing the appeal. There has been no response
to our November 10 letter.
       The appeal is dismissed for want of jurisdiction.


                                                            PER CURIAM


December 3, 2009
Do not publish. See TEX . R. APP . P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Strange, J.




                                                 2